DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Timothy A. Doyle on 01/18/2021.

The application has been amended as follows: 
In the claims:


1.  (Currently Amended) A vehicle including a wireless power transfer system, comprising:
a switch network configured to deliver power to one or more electrical components of the vehicle;
a plurality of receiver coils, distributed on an underside of the vehicle, configured to receive power wirelessly, and connected to the switch network;
one or more processors; and
a memory communicably coupled to the one or more processors and storing:

monitor the plurality of receiver coils and output power readouts for each coil of the plurality of receiver coils; and
store, as historical power readouts, the output power readouts;
store, for an output power readout, of the historical power readouts, information about a location of the vehicle associated with the output power readout; and
a controller module including instructions that when executed by the one or more processors cause the one or more processors to:
determine, based on a current output power readout, an alignment position of the vehicle over a power transmission device;
determine, based on the alignment position, the location of the vehicle, and the output power readout, of the historical power readouts, associated with the location of the vehicle, an optimal lateral displacement for the vehicle relative to the power transmission device, the optimal lateral displacement being a displacement, from a centerline with respect to a length of the power transmission device, of at least one of a left side of the vehicle or a right side of the vehicle;
select, based on the output power readouts, a first set of receiver coils of the plurality of receiver coils;
form a connection, via the switch network, between the first set of receiver coils and a first electrical component of the vehicle to power the first electrical component;
select a second set of receiver coils, of the plurality of receiver coils, the second set being different from the first set; and
form a connection, via the switch network, between the second set of receiver coils and a second electrical component of the vehicle of the vehicle to power the second electrical component.

2.  (Currently Amended)  The vehicle of claim 1, wherein the controller module further includes instructions to change a selection of the receiver coils that form the first set of receiver coils when the output power readouts indicate an individual receiver coil in the first set of receiver coils is not producing power.

3.  (Canceled)

4.  (Currently Amended)  The vehicle of claim 1, wherein the controller module further includes instructions to:
receive a signal indicating an activation request for a third electrical component of the vehicle; and
change the switch network to form a connection between the third electrical component and at least one receiver coil selected from either the first set of receiver coils or the second set of receiver coils.

5.  (Currently Amended)  The vehicle of claim 1, wherein the controller module further includes instructions to:
an output power readout of a first coil, of the plurality of receiver coils, with [[a]] an output power readout of a second coil of the plurality of receiver coils; and
determine the alignment position of the vehicle over the power transmission device based on a result of a comparison of the output power readout of the first coil with the output power readout of the second coil.

6.  (Currently Amended)  The vehicle of claim 5, wherein the controller module further includes instructions to determine a steering adjustment for the vehicle based on the optimal lateral displacement and a current lateral position of vehicle relative to the power transmission device.

7.  (Currently Amended)  The vehicle of claim 5, wherein the controller module further includes instructions to communicate guidance for achieving the optimal lateral displacement to a driver of the vehicle.

8.  (Currently Amended)  A method of wirelessly transferring power to a vehicle, comprising:
monitoring a power output of a plurality of receiver coils installed on the vehicle;
storing, as historical power readouts, power readouts for each coil of the plurality of receiver coils;
storing, for a power readout, of the historical power readouts, information about a location of the vehicle associated with the power readout;

determining, based on the alignment position, the location of the vehicle, and the power readout, of the historical power readouts, associated with the location of the vehicle, an optimal lateral displacement for the vehicle relative to the power transmission device, the optimal lateral displacement being a displacement, from a centerline with respect to a length of the power transmission device, of at least one of a left side of the vehicle or a right side of the vehicle;
selecting, based on the power readouts, a first set of receiver coils of the plurality of receiver coils;
forming a connection, via a switch network, between the first set of receiver coils and a first electrical component of the vehicle to power the first electrical component;
selecting a second set of receiver coils, of the plurality of receiver coils, the second set being different from the first set; and
forming a connection, via the switch network, between the second set of receiver coils and a second electrical component of the vehicle to power the second electrical component.

9.  (Currently Amended)  The method of claim 8, further comprising changing a selection of the receiver coils that form the first set of receiver coils when the power readouts indicate an individual receiver coil in the first set of receiver coils is not producing power.
10.  (Canceled)

8, further comprising:
receiving a signal indicating an activation request for a third electrical component of the vehicle; and
changing the switch network to form a connection between the third electrical component and at least one receiver coil selected from either the first set of receiver coils or the second set of receiver coils.
12.  (Previously Presented)  The method of claim 8, further comprising:
comparing a power reading of a first coil, of the plurality of receiver coils, with a power reading of a second coil of the plurality of receiver coils; and
determining the alignment position of the vehicle over the power transmission device based on a result of a comparison of the power reading of the first coil with the power reading of the second coil.

13.  (Currently Amended)  The method of claim 12, further comprising determining a steering adjustment for the vehicle based on the optimal lateral displacement and a current lateral position of vehicle relative to the power transmission device.
14.  (Currently Amended) The method of claim 12, further comprising communicating guidance for achieving the optimal lateral displacement to a driver of the vehicle.

monitor a power output of a plurality of receiver coils installed on the vehicle;
store, as historical power readouts, power readouts for each coil of the plurality of receiver coils;
store, for a power readout, of the historical power readouts, information about a location of the vehicle associated with the power readout;
determine, based on a current power readout, an alignment position of the vehicle over a power transmission device;
determine, based on the alignment position, the location of the vehicle, and the power readout, of the historical power readouts, associated with the location of the vehicle, an optimal lateral displacement for the vehicle relative to the power transmission device, the optimal lateral displacement being a displacement, from a centerline with respect to a length of the power transmission device, of at least one of a left side of the vehicle or a right side of the vehicle;
select, based on the power readouts, a first set of receiver coils of the plurality of receiver coils;
form a connection, via a switch network, between the first set of receiver coils and a first electrical component of the vehicle to power the first electrical component;
select a second set of receiver coils, of the plurality of receiver coils, the second set being different from the first set; and
form a connection, via the switch network, between the second set of receiver coils and a second electrical component of the vehicle to power the second electrical component.

16.  (Currently Amended)  The non-transitory computer-readable medium of claim 15, further comprising instructions to change a selection of the receiver coils that form the first set of receiver coils when the power readouts indicate an individual receiver coil in the first set of receiver coils is not producing power.
17.  (Canceled)
18.  (Currently Amended) The non-transitory computer-readable of claim 15, further comprising instructions to:
receive a signal indicating an activation request for a third electrical component of the vehicle; and
change the switch network to form a connection between the third electrical component and at least one receiver coil selected from either the first set of receiver coils or the second set of receiver coils.
19.  (Previously Presented) The non-transitory computer-readable of claim 15, further comprising instructions to:
compare a power reading of a first coil, of the plurality of receiver coils, with a power reading of a second coil of the plurality of receiver coils; and
determine the alignment position of the vehicle over the power transmission device based on a result of a comparison of the power reading of the first coil with the power reading of the second coil.

20.  (Currently Amended)  The non-transitory computer-readable of claim 19, further comprising instructions to determine a steering adjustment for the vehicle based on the optimal lateral displacement and a current lateral position of vehicle relative to the power transmission device.

21.  (Currently Amended)  The method of claim 8, wherein the selecting the first set of receiver coils comprises selecting the first set of receiver coils to meet a power requirement of the first electrical component.
22.  (Currently Amended)  The method of claim 8, further comprising:
determining a threshold amount of power required for the first electrical component; and
analyzing the power readouts to determine at least one of how many of the plurality of receiver coils or which of the plurality of receiver coils to select to form the first set of receiver coils to drive the electrical component.
23.  (Currently Amended)  The method of claim 8, further comprising:
dynamically adjusting the switch network to reroute power from a redundant receiver coil, of the plurality of receiver coils, to replace power loss from a malfunctioning receiver coil of the first set of receiver coils.

24.  (Canceled)  



25.  (Canceled)  



26.  (Canceled)  



27.  (Canceled)  



28.  (Canceled)  



29.  (Canceled)  



End of examiner’s amendment. 

Allowable Subject Matter

Claims 1, 2, 4-9, 11-16, 18-23 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the combination of references disclosed are applied to the claimed invention. However the combination does not disclose determine, based on the alignment position, the location of the vehicle, and the output power readout, of the historical power readouts, associated with the location of the vehicle, an optimal lateral displacement for the vehicle relative to the power transmission device, the optimal lateral displacement being a displacement, from a centerline with respect to a length of the power transmission device, of at least one of a left side of the vehicle or a right side of the vehicle select, based on the output power readouts, a first set of receiver coils of the plurality of receiver coils;
form a connection, via the switch network, between the first set of receiver coils and a first electrical component of the vehicle to power the first electrical component;
select a second set of receiver coils, of the plurality of receiver coils, the second set being different from the first set; and
form a connection, via the switch network, between the second set of receiver coils and a second electrical component of the vehicle of the vehicle to power the second electrical component.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL KESSIE whose telephone number is (571)272-4449. The examiner can normally be reached Monday-Friday 8am-5pmEst.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on (571) 272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL KESSIE/
01/21/2022Primary Examiner, Art Unit 2836